Citation Nr: 9932967	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-10 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for residuals of a left 
great toe injury.

2. Entitlement to service connection for residuals of a left 
elbow injury.

3. Entitlement to service connection for heart disease with 
hypertension.

4. Entitlement to service connection for diabetes.

5. Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
left knee injury.

6. Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

7. Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
chest injury.

8. Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
head injuries.

9. Entitlement to a compensable rating for residuals, 
including scaring, of perforation of the right tympanic 
membrane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In a statement in support of claim signed in November 1998, 
the veteran raised the issues of entitlement to service 
connection for psychiatric disability and tinnitus.  These 
issues have not been adjudicated to date.  The matters are 
referred to the RO for appropriate action.


Also in the November 1998 statement in support of claim, the 
veteran affirmatively withdrew his request for a personal 
hearing before a Member of the Board.  Accordingly, appellate 
review of this case may proceed.

The issues of entitlement to service connection for residuals 
of a left great toe injury, residuals of a left elbow injury, 
heart disease with hypertension, and diabetes are the subject 
of the Remand which follows the decision on appeal.


FINDINGS OF FACT

1. The veteran was provided notice that a rating action dated 
in March 1979, had denied service connection for residuals 
of injuries of the left knee, head, and chest, and hearing 
loss.

2. No appeal was taken from the March 1979 rating action to 
the extent the veteran was provided notice.

3. Evidence added to the record since the March 1979 rating 
action is either cumulative of evidence previously of 
record or is not so significant that it must be considered 
in order to fairly decide the merits of the claims 
previously denied of which the veteran had notice.

4. No symptomatic post-service residuals of a right tympanic 
membrane perforation, including scarring, have been 
clinically demonstrated.  


CONCLUSIONS OF LAW

1. The unappealed March 1979 rating action which denied the 
veteran's claims for service connection for residuals of a 
left knee injury, residuals of chest injury, residuals of 
head injury, and hearing loss, is final, and new and 
material evidence has not been received to reopen the 
claims.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2. A compensable rating for residuals of perforation of the 
right tympanic membrane is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.87a, Diagnostic 
Code 6211 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Finality issue

In a March 1979 rating decision, the RO denied the veteran's 
claims for service connection for residuals of a left knee 
injury, residuals of chest injury, residuals of head injury, 
and hearing loss.  Notice of the determinations with respect 
to hearing loss, residuals of a chest injury, residuals of 
facial lacerations, residuals of a left knee injury and 
hearing loss, was provided that same month.  Those 
determinations were not appealed and are final.  38 U.S.C.A. 
§ 7105. 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has articulated a new three-step process which must 
be followed in disposing of attempts to reopen a previously 
denied claim to which finality has attached.  Under the new 
test, VA must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  "New" evidence "means evidence 
not previously submitted to agency decision makers . . . 
which is neither cumulative nor redundant"; "material 
evidence is new evidence "which bears directly and 
substantially upon the specific matter under consideration" 
and "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Elkins v. West, 12 Vet. App. 209, 216 (1999) (en 
banc).  Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the 
Secretary may then proceed to evaluate the merits of the 
claim, but only after ensuring that his duty to assist under 
38 C.F.R. § 5107(b) has been fulfilled.  Elkins at 218-19; 
Winters v. West, 12 Vet. App. 203, 206-07 (en banc).

Pertinent evidence of record at the time of the March 1979 
rating decision included the veteran's service medical 
records and reports from February 1979 VA compensation and 
pension examinations.  Service medical records show a normal 
entrance examination.  The veteran was treated for a head 
injury in July 1961, however no further inservice treatment 
for that injury ensued.  He was also seen for a traumatic 
perforation of the right tympanic membrane in September 1962.  
A March 1963 record shows that the veteran complained of an 
aching chest and left substernal, mid-thoracic, and left neck 
pain since a fall one month previously.  He reported pain on 
deep breathing.  The examiner also noted that the veteran had 
a history of a motor vehicle accident one-year previously and 
that he suffered a contusion to the anterior chest wall as a 
result.  The examiner noted deep tenderness of the anterior 
chest wall and diagnosed probable chest wall pain.  X-ray 
examination of the chest, conducted in March 1963, was 
negative.  The veteran's separation examination report 
executed in June 1963 was negative for pertinent disability 
on clinical examination.  

The February 1979 VA examination report shows diagnoses of a 
history of trauma to the chest with no residuals noted, a 
history of facial lacerations due to a motor vehicle accident 
with no residuals, a history of lacerations and injuries to 
both lower extremities with no residuals noted, a history of 
left knee injury with minimal residuals and no loss of 
function noted, and an essentially normal or borderline ear 
examination.  Audiometric testing revealed high frequency 
bilateral sensorineural hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385 (1999).  An examiner also found 
that the right tympanic membrane was very slightly scarred 
but that there was no bulging or redness.

Since the March 1979 rating decision, pertinent evidence 
added to the record includes a statement from the veteran's 
spouse attesting to the veteran's current disabilities and 
their severity.  Also newly added are VA and private medical 
treatment records dated in 1997 and 1998 reflecting current 
treatment for various disabilities other than residuals of 
injuries or disabilities noted in service, without reference 
to etiology.

The newly submitted statement from the veteran's spouse, and 
the private and VA medical records outlined above, do not 
qualify as new and material evidence sufficient to warrant 
reopening the veteran's claim previously denied in March 1979 
of which he had notice.  The newly submitted evidence is 
simply not significant enough by itself, or in conjunction 
with the evidence previously of record, that it must be 
considered in order to fairly decide the merits of the claim.  
In this regard, the Board finds that the newly submitted 
evidence, even when considered in conjunction with the record 
as a whole, does not address any element outlined in Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995) necessary to establish 
service connection.  The competent medical evidence does not 
bear on the disabilities at issue and the spouse's statement 
only reiterates the veteran's specific contentions regarding 
the onset of the disabilities at issue.  Accordingly, the 
Board is of the opinion that the newly submitted evidence is 
not new and material and that the claims for service 
connection in question should not be reopened. 38 U.S.C.A. 
§§ 5108,7105; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

II.  Increased rating

As a preliminary matter, the Board notes that the veteran's 
increased rating claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991) in that it is at least 
plausible.  The Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).  

The veteran was treated on September 12, 1962, for a 
perforated tympanic membrane during service as a result of 
exposure to shell fire.  The condition was noted to be 
temporary.  He was seen again on September 20, 1962, and the 
examiner noted that the perforation was smaller; continued 
medication was prescribed.  No ear disability was noted at 
the time of the veteran's separation examination in June 
1963. 

A February 1979 VA general medical evaluation resulted in a 
diagnosis of, inter alia, an essentially normal or borderline 
ear examination.  As mentioned above, bilateral sensorineural 
hearing loss was found, but such hearing loss was not linked 
to right tympanic membrane perforation.

Disability ratings are determined by applying the criteria 
set forth in the Rating Schedule found in 38 C.F.R. Part 4.  
Further, the provisions contained in the Rating Schedule 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from disability.  38 C.F.R. § 3.321(a).  Under the 
provisions of the Rating Schedule perforation of a tympanic 
membrane warrants a noncompensable rating.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6211.  The Rating Schedule provides 
no higher rating for perforation of a tympanic membrane.  

Under the Rating Schedule the only basis upon which a higher 
rating could be assigned for residuals of the tympanic 
membrane perforation would be an extra-schedular rating for 
residuals of perforation of the right tympanic membrane.  In 
this regard, in the exceptional case where the schedular 
evaluation is found to be inadequate, the case may be 
referred to the Under Secretary for Benefits or the 
Compensation and Pension Service Director who are authorized 
to approve an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b) 
(1999).  The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

In determining whether this claim should be referred to the 
Under Secretary for Benefits or the Compensation and Pension 
Service Director, the Board must consider the average earning 
capacity impairment due exclusively to the residuals of 
perforation of the veteran's right tympanic membrane.  Review 
of the medical evidence dated after the veteran's separation 
from service shows no occasion on which he was hospitalized 
for perforation of the right tympanic membrane.  The Board 
also finds no indication in the record that the tympanic 
membrane perforation has interfered markedly with the 
veteran's employment.  The Board, therefore, cannot find that 
the evidence warrants referral of this issue to the Under 
Secretary for Benefits or the Compensation and Pension 
Service Director for consideration of an extra-schedular 
rating.  

The Board is aware that the veteran was not examined by VA 
following his request for an increased rating for his right 
tympanic membrane perforation residuals.  Typically, claims 
by veterans requesting increased ratings warrant a medical 
examination by VA in order to ascertain the current level of 
impairment of the service-connected disability, if increased 
disability is alleged.  However, the veteran has not alleged 
increased symptoms attributable to the perforated tympanic 
membrane, to include affecting employability, in requesting a 
compensable rating.



ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claims for service connection for 
residuals of a left knee injury, residuals of a left elbow 
injury, hearing loss, and residuals of head and chest 
injuries, is denied

An increased (compensable) rating for residuals of 
perforation of the right tympanic membrane is denied.  


REMAND

The record reflects that the March 1979 RO determination 
additionally denied entitlement to service connection for 
residuals of a left great toe injury, residuals of a left 
elbow injury, heart disease with hypertension, and diabetes.  
However, the veteran was not apprised of these denials in the 
notice of the March 1979 rating action provided by letter 
dated March 16, 1979.  (See also VA Form 21-523, Disallowance 
Disability or Death Claim, authorized March 9, 1979.)  

It is well established that the veteran has one year from the 
date of notice of a determination in which to initiate an 
appeal.  38 C.F.R. § 20.302 (1999).  Inasmuch as the veteran 
was not provided notice of the March 1979 denials with 
respect to the claims for service for residuals of a left 
great toe injury, residuals of a left elbow injury, heart 
disease with hypertension, and diabetes, the rating action is 
not final with respect thereto.  The 1997 communication from 
the veteran is accepted as notice of disagreement with the 
denial of these claims.  Hence, the veteran still has pending 
claims requiring a statement of the case reflecting de novo 
adjudication by the RO of entitlement to service connection 
for residuals of a left great toe injury, residuals of a left 
elbow injury, heart disease with hypertension, and diabetes.  
The Board notes that most recently, the RO has held the March 
1979 rating action was final as to the issues of entitlement 
to service connection for residuals of a left great toe 
injury, residuals of a left elbow injury, heart disease with 
hypertension, and diabetes, and has adjudicated whether new 
and material evidence has been received to reopen the claims.  
As the veteran's original claim in this regard remains open, 
no determination as to new and material evidence is 
appropriate.

In view of the foregoing, and to afford the veteran every due 
process consideration, the issues of entitlement to service 
connection for residuals of a left great toe injury, 
residuals of a left elbow injury, heart disease with 
hypertension, and diabetes are Remanded for the following 
action:

1. The RO should readjudicate the issues 
of entitlement to service connection 
for residuals of a left great toe 
injury, residuals of a left elbow 
injury, heart disease with 
hypertension, and diabetes in light of 
the additional evidence received since 
the March 1979 rating action.  Any 
additional development deemed 
necessary should be obtained by the 
RO.

2. If any benefit sought is not granted, 
the veteran and his representative 
should be provided a statement of the 
case reflecting de novo adjudication 
of the original claim for service 
connection for residuals of a left 
great toe injury, residuals of a left 
elbow injury, heart disease with 
hypertension, and/or diabetes, and 
afforded the appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board, as 
appropriate.  No action is required of the veteran until he 
receives further notice.  The veteran may submit any 

additional evidence or argument he deems pertinent to the 
remaining issues on appeal.  


		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

